Citation Nr: 0823226	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the chest and arm, to include lung involvement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION


The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
Subsequently, the claims file was returned to the RO in 
Louisville, Kentucky.

The veteran testified before a Decision Review Officer (DRO) 
during a hearing at the RO in November 2005, and before the 
undersigned Veterans Law Judge during a hearing at the RO in 
September 2007.  Copies of the transcripts of both hearings 
have been made part of the claims file.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is clear and unmistakable evidence that residuals 
of a gunshot injury to the chest and arm existed prior to the 
veteran's period of active service.

3.  Although no service treatment records are on file, there 
is clear and unmistakable evidence that residuals of a 
gunshot injury to the chest and arm, to include lung 
involvement, did not increase in severity during the 
veteran's period of active service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a gunshot wound to the chest and arm, to include 
lung involvement, are not met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.305, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), have been fulfilled by 
information provided to the veteran in two letters from the 
RO dated in September 2004, and another dated in December 
2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007. 

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the April 2008 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  
 
The Board notes that in a November 2004 response to the RO's 
request for the veteran's service treatment records, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service treatment records were not on file and were 
likely destroyed by fire.  In this situation, VA has a 
heightened duty to assist the veteran in the development of 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Earlier, in September 2004, the RO contacted the 
veteran and explained the evidence necessary to support his 
claim for service connection and then requested completion of 
NA Form 13055 to construct alternate service treatment 
records because his records were possibly destroyed in a 
fire.  In January 2007, the RO wrote the veteran explaining 
its unsuccessful efforts to obtain his service treatment 
records and why further efforts would prove futile.  The 
Board finds that this heightened duty-to-assist has been met 
here, as the evidence reflects that further efforts to obtain 
the veteran's service treatment records would be futile (see 
38 C.F.R. § 3.159(c)(2) (2007) (VA will end efforts to obtain 
federal records where federal department or agency advises 
that requested records do not exist or custodian does not 
have them)), and the veteran has not indicated any potential 
alternative source(s) of evidence.  Hence, no further action 
in this regard is warranted. 

As there has been substantial compliance with all pertinent 
VA laws and regulations, to move forward with this claim 
would not cause any prejudice to the appellant.  


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned. 38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service. 
38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  


Factual Background and Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: private medical records from 
Pattie A. Clay Regional Medical Center in Kentucky dated in 
November 1969, and from February 1995 to November 2004;
private medical records from Central Baptist Hospital in 
Kentucky dated from March 1993 to January 2001; private 
medical records from Berea Hospital in Kentucky dated from 
January 2000 to December 2003; private medical records from 
various doctors dated between February 1995 to July 2003; VA 
medical records dated from May 2004 to April 2008; 
transcripts of the veteran's RO and Board hearings; and a 
copy of the March 2008 VA examination and associated medical 
opinions.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The veteran sustained a gunshot wound to the chest and right 
arm when he was 14 years old, according to the veteran's 
testimony and to a newspaper article and several lay 
statements on file.  There is medical evidence in the claims 
file of shotgun pellets in the heart, and an April 2004 VA 
chest x-ray shows extensive metal shrapnel overlying the 
chest.  

As noted above, the veteran's report of induction 
examination, all his service treatment records for his period 
of active duty, and a copy of his separation examination are 
not of record.  Thus, the Board finds that there is no 
competent medical evidence of record to support the veteran's 
assertions that residuals of his pre-existing (pre-service) 
gunshot wound were aggravated during service, including his 
exposure to a cold harsh climate in Korea without proper 
clothing and bedding.

The VA and private medical records associated with the claims 
file document the veteran's multiple medical problems post-
service, including coronary artery disease (CAD) and chronic 
obstructive pulmonary disease (COPD).  The Board's review of 
this extensive medical evidence, found in six separate claims 
folders, failed to discover any competent medical evidence or 
opinion finding, let alone suggesting, that any residuals of 
the veteran's pre-existing gunshot wound to the chest and 
arm, such as heart, lung, or shoulder problems, were 
aggravated during service in Korea or that post-service 
medical problems were the result of gunshot residuals 
aggravated during service.  

During his RO hearing in November 2005, the veteran testified 
that he sustained his gunshot wound in December 1946, six 
years before he was inducted into service in September 1952 
(transcript at p. 2).  He testified that he was in a coma for 
ten days after the shooting and that his arm was paralyzed 
when he came to.  He said that he dropped out of school and 
tried to learn to write left-handed and had constant pain 
before entering the service.  After dropping out of school, 
he said that he became an alcoholic and was actually drunk 
when he was examined for induction in Louisville (transcript 
at p. 3).  The veteran also said that he satisfactorily 
completed basic training without any problems, including 
running and forced marches (transcript at pp. 3-4).  He did 
note one exception when he vomited blood after a forced march 
and went on sick call (transcript at p. 4).  The veteran 
further testified that he was a medical corpsman while in 
Korea for about 13 months, and that he suffered from 
inadequate clothing and bedding during a very harsh winter in 
1952-1953 (transcript at pp. 4-6).  He said that his residual 
pulmonary problem from the gunshot wound was aggravated every 
day in Korea, but that he was never treated at a field 
hospital or general hospital because he tried to treat 
himself as a corpsman.  The only treatment he could recall 
was an x-ray of his stomach (transcript at pp. 7, 13).  He 
said that he saw a Dr. W.L. in 1954 for his breathing 
problems after he left service, that Dr. W.L. prescribed a 
number of different things for the heart and breathing 
problems, and that he opined the veteran had been bitten by a 
snake (transcript at pp. 8-9).  He also said that he was 
treated by several private physicians over the years and that 
he made many copies of private medical records going back to 
1954 available to the VAMC in Lexington (transcript at pp. 9-
12).  He said he did not receive any post-service treatment 
for his arm, but that he could not imagine how the cold 
temperatures in Korea did not affect his arm (transcript at 
p. 14).  He vetoed a VA suggestion of arm surgery (transcript 
at p. 16).

During his Board testimony, the veteran contended that his 
pre-existing injury, the gunshot wound in 1946, meant that he 
entered service in 1952 as a disabled person and that the 
strain and cold and exposure during his service in Korea made 
his heart condition worse.  He testified that he was seen by 
several doctors right after he left service when he began 
having heart and lung problems, but they are now dead and 
their records unavailable (transcript at pp. 5-6).  He said 
problems with his dominant right arm began during service and 
that he was not able to operate a rifle as efficiently as 
other soldiers (transcript at p. 7).  The veteran's then 
representative argued that the severe weather temperatures 
and conditions during the veteran's service in the Korean War 
also could have caused a breathing problem and further 
irritated the veteran throughout his life (transcript at p. 
9).

At the request of the Board's December 2007 remand, VA 
medical examinations and opinions regarding heart, joints, 
muscles and respiratory obstructions were filed in March 2008 
after a VA examining physician reviewed the voluminous claims 
file.  According to the report of examination, the veteran 
was shot by his uncle in 1946 with a shotgun at 15 feet.  
Multiple pellets hit his chest, right arm, and back.  The 
veteran denied any other injury to his right side.  With this 
injury, the veteran has shoulder, elbow and wrist pain.  He 
dislocated his wrist from falling after being shot.  

Regarding the veteran's heart condition, the March 2008 VA 
examiner noted that the veteran first had a heart attack in 
1964 and was treated at two private hospitals.  In 1974, the 
veteran had another bad attack of chest pain and was 
evaluated at a VA facility.  In 1995, he had bypass surgery 
at a private hospital after another heart attack.  The VA 
examiner noted that the veteran had chest wall injury by 
gunshot wounds to the right thorax, but no injury to the 
heart by history, medical records, x-rays or on examination.  
The examiner diagnosed coronary artery disease (CAD) with 
mild to moderate affects on the veteran's usual daily 
activities.  The examiner opined that the veteran's heart 
condition was not permanently aggravated by military service 
as CAD developed in 1964 (10 years after discharge from 
service) and develops from a complicated interplay of various 
factors, including smoking, drinking alcohol, diet, and 
family history.  The examiner noted a positive family history 
for CAD in this case.  He further opined that a gunshot wound 
while a teenager did not cause the veteran's CAD and that 
there was nothing in service, such as diabetes, which would 
have aggravated his development of CAD.

Regarding the joints examination, the examiner noted 
stiffness in the right shoulder, elbow and wrist, but no loss 
of range of motion, and no symptoms or episodes of 
inflammatory arthritis or bone loss.  There was no recurrent 
shoulder dislocation.  Small buckshots were palpable in the 
right elbow.  X-ray studies showed possible early 
degenerative arthritis in the right wrist; multiple buckshot 
in the soft tissues and adjacent surfaces of the humerous, 
radius and ulna; and multiple buckshot over the right chest 
and arm with mild arthritic changes noted bilaterally.  Motor 
and sensory deficits were found for the upper right 
extremity.  The examiner opined that it was less likely than 
not that the veteran's right arm was permanently aggravated 
by military service.  A test in 2005 noted mild ulnar 
compression as a residual of the gunshot wound and the VA 
examiner said that this was the natural progression of this 
disease.  The muscle injury and weakness from the gunshot 
also was mild by examination (4/5).  The examiner also opined 
that if service aggravated this condition, one would expect 
the tests to register more than mild.  Likewise, the right 
shoulder and elbow residual injury was less likely as not 
permanently aggravated by military service.  The examiner 
stated that the gunshot wounds to these joints were mild, 
there was no evidence in service of any aggravating injury, 
and something worse than mild shoulder, elbow and wrist 
disease would be present if there was aggravation in service.

Regarding the muscles examination, the VA examiner found a 
history of trauma to the biceps, triceps, deltoid and forearm 
muscles of the right side as a result of the 1946 shooting 
and associated ulnar nerve compression.  

Regarding the respiratory examination, the VA examiner noted 
the onset of COPD in 1966 that has progressively worsened and 
is now treated with daily inhaled bronchodilator, an inhaled 
anti-inflammatory, and a daily oral bronchodilator.  The 
examiner noted a November 2006 pulmonary function test (PFT) 
that showed severe airflow obstruction.  The examiner 
diagnosed COPD and found evidence of pulmonary hypertension.  
He opined that the lung condition was not permanently 
aggravated by service as COPD most often develops from 
cigarette smoking.  A PFT indicated severe emphysema and 
COPD.  If those were related to his chest wall and lung 
damage from the gunshot, there would be a restrictive pattern 
on the PFT, but such was not the case.  Chest wall and 
scarring of the lung from a gunshot causes limitations in how 
well the lung can expand and this would be reflected in 
decreased lung volumes and thus a restrictive pattern of lung 
function tests.  The examiner opined this was not the 
veteran's case.  The March 2008 VA examiner also stated that 
there was nothing in service to suggest the gunshot wound 
aggravated or caused the development of COPD.  The 
overwhelming evidence is related to long term tobacco use. 

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony, and finds that residuals 
of a gunshot wound clearly and unmistakably existed prior to 
entrance into service and were not aggravated therein.

Initially, it must be noted that there is no induction 
examination at the time the veteran entered service in 
September 1952.  Thus, he is entitled to the presumption of 
soundness.  The Board must next determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated during service, which it finds is shown in this 
case by the veteran's own admissions and the March 2008 VA 
medical opinions.  The veteran has never attempted to hide 
the fact that his uncle shot him in December 1946 when he was 
a teenager.  He twice testified to this pre-service injury.  
The Board has no basis to doubt the accuracy of this 
information.  For this reason, the Board finds that the 
residuals of a gunshot wound clearly and unmistakably existed 
prior to entrance into service.

The Board must next address whether these pre-existing 
residuals increased in severity or were aggravated during the 
period of active service.  The Board has carefully reviewed 
the evidence of record, especially the veteran's testimony 
and the opinions of the March 2008 VA examiner, and it is 
found that there is clear and unmistakable evidence that the 
pre-existing residuals of a gunshot wound were not aggravated 
by the veteran's period of active service.

While there is no induction examination, the veteran 
testified that he had no difficulties completing basic 
training, except for one incident when he vomited blood.  He 
further denied any treatment for any chest, arm, or heart 
conditions while in Korea, even though he claimed his 
pulmonary problem was aggravated every day while he served in 
the war zone.  

As noted above, the absence of the veteran's service 
treatment records simply provides no competent direct medical 
evidence whether the residuals of the veteran's pre-existing 
gunshot wound were aggravated during service.  Voluminous 
post-service medical records, both from VA and private health 
facilities, include no medical evidence or opinion that any 
heart, arm, or chest/lung diseases or conditions arising out 
of the gunshot wound increased in severity during service, 
including due to the harsh climate in Korea in the winter of 
1953, or led to the veteran's current disabilities, such as 
CAD and COPD.  

The findings of the VA examiner establish clearly and 
unmistakably that the injuries the veteran sustained by the 
gunshot wound were not permanently aggravated due to service.  
There is no competent evidence to refute these 
determinations.  The Board notes too that the veteran, and 
his former representative, have not presented, identified, or 
even alluded to the existence of any such evidence.  
Cumulatively, there is clear and unmistakable evidence that 
there was no aggravation of the veteran's pre-existing 
gunshot wound residuals during service in Korea, including 
whether due to the harsh climate and combat conditions of 
Korea. 38 U.S.C.A. § 1154.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's two hearings, as well as in his various 
written statements.  The Board does not doubt the sincerity 
of the veteran's belief that the residuals of his pre-
existing gunshot wound were aggravated during his cold winter 
of service in Korea.  However, the Board points out that 
questions of medical diagnosis and causation and aggravation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
any lay assertions in this regard have no probative value. 

Likewise, the veteran's assertions as to what a doctor told 
him about aggravation of his gunshot wound while serving in 
Korea (see written statement of October 2006) does not 
constitute competent evidence to support the claim.  See 
Robinette v. Brown, 6 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had residuals of a gunshot wound prior to entering 
service and that they were not aggravated during service.  
Accordingly, the claim for service connection for residuals 
of a gunshot wound to the chest and arm, to include lung 
involvement, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Because 
the Board has determined that residuals of a gunshot wound 
existed prior to service and were not aggravated during 
service, there is no basis to consider service connection 
based upon incurrence in service.


ORDER

Service connection for residuals of a gunshot wound to the 
chest and arm, to include lung involvement, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


